UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1758


In re: NICHOLAS OMAR MIDGETTE,

                    Petitioner.



     On Petition for Writ of Mandamus. (4:04-cr-00054-FL-1; 4:12-cv-00008-FL)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Nicholas Omar Midgette, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicholas Omar Midgette petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his motion for pre- and post-judgment interest.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court denied the motion on April 20, 2018,

and denied reconsideration on July 10, 2018. Accordingly, because the district court has

recently decided Midgette’s case, we deny the mandamus petition as moot. We grant

leave to proceed in forma pauperis. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2